internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-100673-00 date date distributing controlled union date p date pp date q date r date s this responds to your date request that we supplement our letter_ruling of date the prior letter_ruling and supplemental letter_ruling of date together the prior letter rulings capitalized terms retain the meanings originally assigned them the information provided in this request and in later correspondence is summarized below the prior letter_ruling addresses a proposed transaction in which controlled would sell stock in an initial_public_offering and distributing would distribute the remaining controlled stock to holders of distributing class c common_stock as part of the transaction distributing and controlled agreed to an allocation of retirement benefit liabilities using assumptions based on then-available information the assumptions to the extent this allocation were later found to be inaccurate a true- up payment would be made by one corporation to the other the ipo was completed on date k and the controlled stock was distributed on date p plr-100673-00 shortly after the spin-off distributing and controlled each entered into negotiations with union on a new labor contract the resulting bargaining agreement which applies to both distributing and controlled and was ratified by the union membership on date pp affects the assumptions by i extending to date r the date by which a controlled employee who retires will still be considered a distributing employee for payment of certain retirement benefits ii increasing the pension benefits available to controlled employees and iii legally obligating distributing to guarantee through date q the payment of lay-off and retirement benefits to certain former distributing employees now employed by controlled in the event controlled is unable to make such payments because of financial distress as a result partly of these changes partly of an unexpected increase in the number of controlled employees retiring by date r and partly for other reasons the true-up payment will be made by controlled to distributing and will be significantly larger than originally thought accordingly to avoid adversely affecting controlled’s ability to compete within its industry distributing and controlled have proposed to defer at a reasonable rate of interest part or all of the true-up payment to a date no later than date s consistent with this proposal distributing wishes to amend representation k of the prior letter_ruling to read as follows k except for an obligation to make a true-up payment for certain retirement benefit liabilities no intercorporate debt will exist between distributing and controlled at the time of or after the distribution other than payables and receivables arising in the ordinary course of business based solely on the information submitted and the representations set forth above we rule that the above changes will have no effect on the rulings issued in the prior letter rulings we express no opinion about the tax treatment of the transaction under other provisions of the code or regulations or the tax effect of any condition existing at the time of or effect resulting from the transaction that is not specifically covered by the above ruling this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach copies of the prior letter plr-100673-00 rulings and this supplemental ruling to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office the taxpayer and two authorized representatives each will receive a copy of this letter sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
